   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 1 of 14 PageID #:296




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                    )
SOUTHWEST AREAS PENSION FUND,                    )
et al.,                                          )
                                                 )
              Plaintiffs,                        )      No. 19 C 06716
                                                 )
       v.                                        )
                                                 )      Judge Edmond E. Chang
DWORKIN, INC., et al.,                           )
                                                 )
              Defendants.                        )

                            MEMORANDUM OPINION AND ORDER

       The Central States Pension Fund alleges that a group of related companies

owes withdrawal liability to the Fund under the Employee Retirement Income

Security Act, 29 U.S.C. § 1001 et seq.1 The lead defendant is Dworkin, Inc., which

apparently was a trucking company. Dworkin was the primary owner of Triumph

Trucking of Cleveland, Inc. (call it Cleveland for convenience’s sake), which in turn

was the sole owner of Triumph Trucking of Newburgh, Ltd. (referred to as Newburgh

in this Opinion). The Defendants moved to dismiss under Federal Rule of Civil

Procedure 12(b)(3), arguing that this Court is the improper venue for their dispute

because the parties are already in the midst of mandatory arbitration over the

amount and payment timeline of the withdrawal liability. R. 16, Defs.’ Mot. Dismiss




       1The Court has federal-question subject matter jurisdiction over this action under 29
U.S.C. § 1451(c) and 28 U.S.C. § 1331.


                                             1
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 2 of 14 PageID #:297




at 1.2 In light of the nature of the dispute—enforcement of the “pay now, dispute

later” provision of ERISA, the Court also instructed the parties to brief whether

denial of the dismissal motion necessarily meant that the Pension Fund is entitled to

judgment. R. 23. For the reasons discussed below, the motion to dismiss or to stay is

denied, and instead judgment is entered in favor of the Pension Fund.

                                      I. Background

       For purposes of a motion to dismiss on improper-venue grounds, the Court

accepts as true the allegations in the complaint unless the defense offers evidence to

the contrary. Faulkenberg v. CB Tax Franchise Systems, LP, 637 F.3d 801, 806 (7th

Cir. 2011). Dworkin and Newburgh were trucking companies that participated in the

multi-employer Pension Fund, obligating them to contribute to the Fund pursuant

collective bargaining agreements with certain local unions. Compl. ¶¶ 4, 16. Dworkin

owned at least 80% of the total voting shares of Triumph of Cleveland. Id. ¶ 12. In

turn, Cleveland collectively owned at least 80% of the membership interest of

Newburgh. Id. ¶ 13. Dworkin, Cleveland, and Newburgh thus qualified as a group of

businesses under common control, which the parties refer to as the “Dworkin

Controlled Group.” Id. ¶ 14.3




       2 Citations to the docket are indicated by “R.” followed by the docket number and,
where necessary, a page or paragraph citation.
        3 The membership of the “Dworkin Controlled Group”—which is relevant to the

question of whether the withdrawal liability may appropriately be accelerated—is one of the
topics of the ongoing arbitration. R. 16-2, Defs.’ Mot. Dismiss, Exh. 2, Req. for Arb. at 5. But
in an October 12, 2017 letter to the Pension Fund, Dworkin and Newburgh affirmed that “the
Dworkin/Triumph controlled group also includes Cleveland as well as Dworkin and
Triumph.” Mot. Dismiss, Exh. 2 (Oct. Letter) at 1 n.1. In the briefing in this case, the defense
did not rebut this characterization. Given the parties’ apparent agreement, the Court will


                                               2
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 3 of 14 PageID #:298




       In late February 2017, both Dworkin and Newburgh “permanently ceased to

have an obligation to contribute to the Pension Fund and/or permanently ceased all

covered operations, thereby effecting a ‘complete withdrawal’ from the Pension

Fund.” Id. ¶ 17. As a result of the withdrawal, the Pension Fund sent a letter to

Dworkin and Newburgh in June 2017, notifying the companies that it believed that

they had withdrawn from the Fund and requesting completion of a “Statement of

Business Affairs.” R. 28-1, Defs.’ Reply, Ex. 1, June 2017 Letter. In July 2017, the

Pension Fund demanded that the Defendants pay withdrawal liability of

$6,525,802.79, due in full on August 1, 2017. Compl. ¶ 19. The Pension Fund invoked

an ERISA provision, 29 U.S.C. § 1399(c)(5)(B), to demand immediate payment when

it is substantially likely that an employer will be unable to pay its withdrawal

liability in installments. Id.

       In October 2017, the Defendants responded and asked for a review of the

withdrawal liability, invoking an ERSIA liability-review provision, 29 U.S.C.

§ 1399(b)(2)(A). Id. ¶ 21. The next month, the Pension Fund rejected the request for

review and repeated its demand for full payment of the liability—by then revised

upward to $7,722,361.20—pursuant to the immediate-payment provision. Id. ¶¶ 20,

22. In January 2018, Dworkin and Newburgh initiated arbitration under ERISA, 29

U.S.C. § 1401(a), to determine (1) which entities would be deemed part of the

controlled group (and therefore could be responsible for withdrawal liability); and (2)




treat as established the fact that Dworkin, Triumph, and Cleveland together constitute the
“Dworkin Controlled Group.”


                                            3
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 4 of 14 PageID #:299




whether the 20-year payment schedule permitted under 29 U.S.C. § 1399(c)(1)(B)

should apply to the controlled group. Id. at ¶ 23; Req. for Arb. at 5.

       In the meantime, the Defendants have made no withdrawal liability payments,

so the Pension Fund brought this lawsuit seeking to collect. Compl. at ¶¶ 1, 25. The

Defendants now move to dismiss, arguing that this Court is the improper venue for

resolving the collection dispute because it is already pending before the American

Arbitration Association. Defs.’ Mot. Dismiss at 3.4 In the alternative, the Defendants

seek to stay this litigation pending resolution of the arbitration. Id.

                                II. Standard of Review

       A motion to dismiss for improper venue under Rule 12(b)(3) is the appropriate

procedural vehicle to invoke when a litigant seeks to dismiss a lawsuit based on an

arbitration clause. Faulkenberg v. CB Tax Franchise Systems, LP, 637 F.3d 801, 808

(7th Cir. 2011). “Although the Federal Arbitration Act favors resolution of disputes

through arbitration, its provisions are not to be construed so broadly as to include

claims that were never intended for arbitration.” American United Logistics, Inc. v.

Catellus Dev. Corp., 319 F.3d 921, 929 (7th Cir. 2003). Whether the parties have

agreed to arbitrate “is a question normally answered by the court rather than by the

arbitrator.” Continental Cas. Co. v. American Nat. Ins. Co., 417 F.3d 727, 730 (7th

Cir. 2005). But mindful of the “liberal federal policy” favoring arbitration, “any doubts

concerning the scope of arbitrable issues should be resolved in favor of arbitration

….” Id. at 730-31.


       4The parties’ ongoing arbitration is captioned Dworkin, Inc., et al. v. Central States,
Southeast and Southwest Areas Pension Fund, AAA Case No. 01-18-0000-2189.


                                              4
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 5 of 14 PageID #:300




      Under Rule 12(b)(3), the Court must assume the truth of the plaintiff’s factual

allegations (unless the defense offers evidence to the contrary) and draw reasonable

inferences in the plaintiff’s favor. Faulkenberg, 637 F.3d. at 806. The Court is not

limited to consideration of the pleadings when ruling on a motion to dismiss for

improper venue, though, and if there is a dispute over the factual allegations, then

the Court may consider evidence submitted with the motion without converting it to

a summary judgment motion. Id. at 809-10.

                                   III. Analysis

      This dispute over withdrawal liability arises under ERISA, 29 U.S.C. §§ 1001,

et seq., and specifically as amended by the Multiemployer Pension Plan Amendments

Act of 1980 (MPPAA), 29 U.S.C. § 1301-1461. Under ERISA, a multi-employer

pension plan “is created when various employers agree to make contributions to a

common pension fund on behalf of their respective employees.” Cent. States Se. & Sw.

Areas Pension Fund v. O’Neill Bros. Transfer & Storage Co., 620 F.3d 766, 767 (7th

Cir. 2010). Congress later enacted the MPPAA “to address the risk of insolvency that

arises when an employer withdraws from a [multi-employer] pension plan.” Nat’l

Shopmen Pension Fund v. DISA Indus., Inc., 653 F.3d 573, 757 (7th Cir. 2011). The

MPPAA “discourages withdrawal and protects the solvency of multiemployer pension

plans by making an employer that withdraws from the plan liable for an amount of

money designed to cover the employees’ share of the vested, but not unfunded,




                                         5
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 6 of 14 PageID #:301




benefits,” id. (cleaned up);5 in other words, it creates “a substitute for the annual

payments that an employer would have made had [it] not withdrawn,” Cent. States,

Se. & Sw. Areas Pension Fund v. Basic Am. Indus., 252 F.3d 911, 918 (7th Cir. 2001).

The statute provides formulas for calculating the amount and the installment-

payment schedule of withdrawal payments, 29 U.S.C. §§ 1391, 1399(c), and the plan

sponsor must notify an employer as soon as practicable of the amount of the liability

and the payment schedule that the plan has set. 29 U.S.C. § 1399(b). An employer

“may seek review of [the plan sponsor’s] calculations and then challenge the plan’s

determination in arbitration.” O’Neill, 620 F.3d at 768 (citing 29 U.S.C. §§ 1399(c),

1401(d)). If the employer is found to have overpaid, then its overpayments are

returned. 29 U.S.C. § 1401(d).

       Here, the Defendants argue that the Pension Fund’s effort to collect

withdrawal liability is “premature and improper” because the parties are currently

engaged, pursuant to 29 U.S.C. § 1401, in mandatory arbitration over the amount

and the installment schedule. Defs.’ Mot. Dismiss at 1. Under the statute, it argues,

“any dispute between an employer and the plan sponsor of a multiemployer plan

concerning a determination made under sections 1381 through 1399 of this title shall

be resolved through arbitration.” 29 U.S.C.A. § 1401 (emphasis added); see also

Robbins v. Chipman Trucking, Inc., 866 F.2d 899, 902 (7th Cir. 1988) (“Any dispute

over withdrawal liability … shall be arbitrated.” (emphases in original)). So disputes



       5This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              6
      Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 7 of 14 PageID #:302




over the amount and the installment schedule of liability payments—which fall

within ERISA Section 4219—must be arbitrated. Moreover the Pension Fund’s own

plan rules provide that “[a]ny dispute concerning … the amount and/or payment of

any withdrawal liability” shall be resolved first through a review by the Fund and,

thereafter, by arbitration. Defs.’ Mot. Dismiss, Exh. 1, Pension Plan App’x E at 126-

27.

         That is all true—as far as it goes. Yes, the amount of withdrawal liability and

the payment schedule ultimately will be determined via arbitration. But that does

not impact the Pension Fund’s ability to collect withdrawal liability in the meantime.

To keep pension funds solvent, ERISA establishes a “pay now, dispute later”

collection framework under which “withdrawal liability is ordinarily payable during

the pendency of arbitration.” O’Neill, 620 F.3d at 772 (emphasis added). To effectuate

that collection framework, ERISA instructs: “Withdrawal liability shall be payable in

accordance with the schedule set forth [by the plan sponsors] … notwithstanding any

request for review or appeal of determinations of the amount of such liability or of

the schedule.” 29 U.S.C. § 1399(c)(2) (emphasis added). Similarly, in the ERISA

provision that creates the arbitration scheme, again pay-now, dispute-later is

established: “Payments shall be made by an employer in accordance with the

determinations made under this part until the arbitrator issues a final decision ….”

29 U.S.C. § 1401(d) (emphasis added).

         This “pay now, dispute later” system is especially relevant where, as here, a

plan sponsor finds that an employer is in “default” as defined by ERISA. If there is a




                                            7
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 8 of 14 PageID #:303




default for ERISA purposes, then pension plans may demand immediate payment of

the outstanding amount of the withdrawal liability. O’Neill, 620 F.3d at 768. ERISA

deems an employer in “default” in two ways: (1) if an employer fails “to make, when

due, any payment under [29 U.S.C. § 1399], [and] if the failure is not cured within 60

days after the employer receives written notification from the plan sponsor of such

failure,” and (2) if there occurs “any other event defined in the rules adopted by the

plan which indicates a substantial likelihood that an employer will be unable to pay

its withdrawal liability.” 29 U.S.C. § 1399(c)(5). The first type of default is a “missed

payment default”; the second is an “insecurity default.” O’Neill, 620 F.3d at 774 n.8.

An “insecurity default” calls into question an employer’s ability to make future

payments, so when a plan sponsor determines that an employer has incurred an

insecurity default, then “the entire amount of the withdrawal payment is

immediately payable upon default and that obligation is not deferred because of the

pendency of arbitration.” O’Neill, 620 F.3d at 775.

      Here, the Pension Fund accelerated the withdrawal liability payment schedule

because it determined that Dworkin’s and Newburgh’s cessation of operations

constituted an insecurity default. Under 29 U.S.C. § 1399(c)(5), pension plans may

define what type of “event” qualifies as an insecurity default so long as the event

“indicates a substantial likelihood that an employer will be unable to pay its

withdrawal liability.” § 1399(c)(5). Here, the Pension Fund’s rules define a default to

include, among other things: “(A) the Employer’s insolvency ... (E) the cessation of all

or substantially all of an Employer’s operations, or the liquidation of all or




                                           8
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 9 of 14 PageID #:304




substantially of an Employer’s assets … or (G) any other event or circumstance which

in the judgment of the Trustees materially impairs the Employer’s credit worthiness

or the Employer’s ability to pay its withdrawal liability when due.” Pension Plan

App’x E, Sections 5(e)(2)(A), (E), and (G). In the July 2017 letter, the Pension Fund

put Dworkin and Newburgh on notice that the companies’ cessation of operations met

the Section 5(e)(2)(E) criteria because “[i]n light of the shutdown of Dworkin, Inc. and

Triumph Trucking of Newburgh, LTD, the Pension Plan believes that there is a

substantial likelihood that the employer will be unable to pay its withdrawal

liability.” Defs.’ Mot. Dismiss, Exh. 2 at 17 (July Letter). A few months later, in the

November 2017 letter, the Pension Fund again cited the cessation of operations, and

this time added the Defendants’ insolvency: “[b]ased on the fact the Dworkin

Controlled Group claims it is insolvent as well as the fact Dworkin and Triumph

ceased operations, the Pension Fund acted in accordance with … Appendix E,

Sections 5(e)(2)(E) and 5(e)(2)(A) by demanding immediate payment of the 2017

complete withdrawal liability assessment.” Id. at 45 (Oct. Letter). Those

circumstances—the cessation of operations and the Defendants’ insolvency—

qualified as insecurity defaults under 29 U.S.C. § 1399(c)(5), thus providing the

Pension Fund with the legal authority to demand full and immediate payment of the

withdrawal liability instead of having to resort to a 20-year installment schedule.

      In response, Dworkin and Newburgh challenge the validity of the Pension

Fund’s insecurity-default determinations. Mot. Dismiss at 6; R. 28, Defs.’ Reply at 2-

6. According to the Defendants, the membership of the Dworkin Controlled Group—




                                           9
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 10 of 14 PageID #:305




the “employer” under ERISA that is responsible for paying the withdrawal liability

to the Pension Fund 6 —is itself contested; therefore, without first confirming the

membership of the controlled group, the Pension Fund could not possibly evaluate

the group’s solvency for purposes of establishing an insecurity default. Defs.’ Reply

at 2-6.

          But the Defendants offer no valid reason to dispute that the membership of the

Dworkin Controlled Group comprises Dworkin, Newburgh, and Cleveland. Indeed, in

the October 12, 2017 letter written by the law firm that is still representing the

Defendants (Hahn Loeser & Parks LLP), the Defendants outright conceded that “the

Dworkin/Triumph controlled group also includes Cleveland as well as Dworkin and

Triumph” and that it “does not include any of the Other Companies.” Defs.’ Mot.

Dismiss, Exh. 2 at 1 n.1, 4. Nowhere in the briefing do the Defendants offer any

reason to doubt that concession. See R. 16, 28. At least in this case, there simply is no

open question on the membership of the controlled group that would undermine the

Pension Fund’s assessment of an insecurity default.




          6Section
                1381(a) of Title 29 provides that an “employer” that withdraws from a multi-
employer pension plan either fully or partially is liable to the plan for withdrawal liability. If
the withdrawing employer cannot pay the amount in full, then the plan may recover from
“trades or businesses” under “common control” with the withdrawing employer. 29 U.S.C.
§ 1301(b)(1) (“For purposes of this subchapter … all employees of trades or businesses
(whether or not incorporated) which are under common control shall be treated as employed
by a single employer and all such trades and businesses as a single employer.”) Those other
trades or businesses, in addition to the withdrawing employer, are deemed a “controlled
group” under the MPPAA and thus are jointly and severally liable for the withdrawal liability
incurred by any one group member. Central States, Se. and Sw. Areas Pension Fund v. Koder,
969 F.2d 451, 452 (7th Cir. 1992).


                                               10
  Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 11 of 14 PageID #:306




      It is possible that Dworkin and Newburgh are relying on the fact that the

Pension Fund’s July and November letters referred to Dworkin and Newburgh—but

not Cleveland—as part of the Dworkin Controlled Group. Defs.’ Mot. Dismiss, Exh. 2

at 16 (July Letter), at 44 (Oct. Letter). But that too does not matter. The controlled-

group provision of the MPPAA allows a pension plan “to deal exclusively with the

defaulting employer[s] known to the fund, while at the same time assuring itself that

legal withdrawal remedies can be maintained against all related entities in the

control group.” Chi. Truck Drivers, Helpers & Warehouse Workers Union (Indep.)

Pension Fund v. El Paso CGP Co., 525 F.3d 591, 595-6 (7th Cir. 2001). So the Pension

Fund had no obligation to directly address Cleveland, which was not a direct party to

the pension plan. All that the Pension Fund needed to do to declare an insecurity

default was identify the circumstances creating a “substantial likelihood” that the

Dworkin Controlled Group would be unable to pay the withdrawal liability. 29 U.S.C.

§ 1399(c)(5); App’x E, Section 5(e)(2). Even with Cleveland in the mix, Dworkin’s and

Newburgh’s cessation of operations and insolvency would have been more than

enough to trigger a “substantial likelihood” of non-payment for the group, especially

where—by Dworkin’s and Triumph’s own representations—Cleveland’s “sole asset”

was a worthless “100% membership interest in Triumph of Newburgh,” which itself

was insolvent. Defs.’ Mot. Dismiss, Exh. 2 (Oct. Letter) at 1 n.1. So with or without

Cleveland, there were ample grounds for the Pension Fund’s declaration of an

insecurity default, and the withdrawal payment schedule thus was permissibly

accelerated.




                                          11
   Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 12 of 14 PageID #:307




      It is true that the “pay now, dispute later” mechanism under the MPPAA is not

absolute. There is an exception. Central States, Southeast and Southwest Areas

Pension Fund. v. Bomar Nat., Inc., 253 F.3d 1011, 1015-19 (7th Cir. 2001). Federal

courts may excuse interim withdrawal payments pending arbitration “if the employer

can show both that the pension fund lacks a colorable claim and that the employer

will suffer severe financial hardship if compelled to make interim payments.” Id. at

1016. To avoid interim liability, an “employer must establish 1) that the pension

fund’s claim is frivolous and 2) that imposing interim liability would cause

irreparable harm.” Id. at 1019. “Frivolous” for these purposes has historically been

satisfied by a showing that a withdrawal liability assessment was “undisputably

premature.” Id. (citing Cent. States. Se. & Sw. Areas Pension Fund v. Hunt Truck

Lines, Inc., 204 F.3d 736 (7th Cir. 2000)). Not surprisingly, this “is a difficult standard

to meet, and it is meant to be that way.” Id. at 1019.

      The Defendants have failed to develop any argument that the Pension Fund’s

declaration was frivolous. Nor can the Court discern one on the record: there is no

reason to think that the Pension Fund’s assessment of withdrawal liability was

“undisputably premature.” Dworkin and Newburgh ceased operations and thereby

withdrew from the fund in February 2017, whereas the Pension Fund’s first notice of

withdrawal liability was dated July 14, 2017. Compl. at ¶¶ 17, 19; Defs.’ Mot.

Dismiss, Ex. 2 at 17. Even if the Defendants are still contesting in the arbitration

(they have not done so here) who is part of the Dworkin Controlled Group, that would

not tag the Pension Fund’s position as frivolous. Nor is there a problem with notice,




                                            12
  Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 13 of 14 PageID #:308




because (as discussed earlier) the MPPAA permits pension funds to deal exclusively

with the defaulting employers known to the funds (here, Dworkin and Newburgh),

and any notice sent to one member of the group is considered constructive notice to

all. Chi. Truck Drivers, 525 F.3d at 595-96.

      Even had Dworkin and Newburgh satisfied the first element of the “pay now,

dispute later” exception, they made no showing on the second: that imposing the

withdrawal liability would cause them to suffer “irreparable harm.” Bomar, 253 F.3d

at 1019. An assertion of irreparable harm must be supported by evidence, such as

affidavits or balance sheets. Trs. of Chi. Truck Drivers, Helpers & Warehouse Workers

Union (Indep.) Pension Fund v. Rentar Indus., Inc., 951 F.2d 152, 155 (7th Cir. 1991).

But the only evidence concerning financial stability here—Dworkin’s and Newburgh’s

October 12, 2017 representations that they were insolvent and had ceased

operations—would lead to the opposite conclusion, that is, no additional harm would

accrue from an accelerated payment schedule for already-insolvent companies. Defs.’

Mot. Dismiss, Ex. 2 (Oct. Letter) at 42. The Defendants have not made—indeed, did

not try to make—a showing that the exception to the “pay now, dispute later”

mechanism applies.

                                  IV. Conclusion

      For the reasons explained above, the Defendants’ motion to dismiss or in the

alternative to stay is denied. What’s more, because the Defendants were instructed

to address why judgment should not be entered if they lost the motion, and they

offered nothing, judgment is entered in favor of the Pension Fund and against the




                                         13
  Case: 1:19-cv-06716 Document #: 41 Filed: 09/08/20 Page 14 of 14 PageID #:309




Defendants in the amount of $7,722,361.20 in withdrawal liability. Post-judgment

interest shall apply. The status hearing of September 11, 2020 is vacated.


                                                    ENTERED:

                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge

DATE: September 8, 2020




                                         14
